Steven John Moser (SM1133)
MOSER LAW FIRM, P.C.
3 School Street, Suite 207B
Glen Cove, New York 11542
(516) 671-1150 • F (516) 882-5420
smoser@moseremploymentlaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
EDGAR GUEVARA and LORENA M. GUEVARA,
individually and on behalf of all others similarly situated,

                                                      Plaintiffs,   Case No. 15-CV-02895 (GRB)

                          - against -

SIROB IMPORTS, INC., NICK BOBORIS and PETER
BOBORIS,

                                                      Defendants.

               NOTICE OF MOTION FOR PRELIMINARY APPROVAL OF
                 CLASS AND COLLECTIVE ACTION SETTLEMENT

       For the reasons set forth in the Memorandum of Law in Support of Plaintiffs’ Motion for

Preliminary Approval of Class and Collective Action Settlement and in the Declaration of Steven

J. Moser in Support thereof (Moser Decl.”), the Plaintiffs respectfully request that the Court:

       1.      grant preliminary approval of the Class And Collective Action Settlement

Agreement (“Settlement Agreement”), attached as Exhibit 2 to the Moser Declaration;

       2.      preliminarily certify the following settlement class under Fed. R. Civ. P. 23(a) and

(b)(3) for purposes of effectuating the settlement:

       [A]ll nonexempt and/or hourly employees, other than managers, corporate officers, and
       directors who performed work for Sirob Imports, Inc. at any time during the period from
       May 19, 2009 until October 19, 2019;
       3.     approve of the proposed class action notice annexed as Exhibit B to the Class

Action Settlement Agreement (Exhibit 2 to the Moser Declaration) and distribution thereof to the

class members;

       4.     set the date for the final fairness hearing;

       5.     approve the proposed class action settlement procedure; and

       6.     grant such other, further, or different relief as the Court deems just and proper.

       The Parties have submitted a Proposed Order, attached to this Notice of Motion for the

Court’s convenience.

Dated: Glen Cove, New York
       February 3, 2020

                                                      Respectfully submitted,
                                                      MOSER LAW FIRM, P.C.
                                                      CLASS COUNSEL



                                                      By: Steven John Moser
                                                      3 School Street, Suite 207B
                                                      Glen Cove, NY 11542
                                                      smoser@moseremploymentlaw.com
                                                      Tel: (516) 671-1150
                                                      Fax: (516) 882-5420
                                                      Attorneys for Plaintiffs
